Barrett, J.
I also concur. There is no here of the mere waiver of an irregularity. The defendants waived nothing. They simply insisted that they had appealed according to law, when in fact they had not. The plaintiff failed to set the defendants’ time to appeal running by reason of her failure to serve a particular paper precisely as required by statute. The defendants’ acknowledgment of the receipt of that paper, and their expression of belief that their time to appeal was thereby limited, do not alter the legal effect of the plaintiff’s failure to do what was requisite to set the time to appeal running.